PUBLIC SERVICE COMPANY OF NEW MEXICO Exhibit 12.2 Ratio of Earnings to Fixed Charges (In thousands, except ratio) Nine Months Ended Year Ended December 31, September 30, 2009 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt (including interest capitalized) Amortization of debt premium, discount and expenses Other interest (including interest capitalized) Estimated interest factor of lease rental charges Total Fixed Charges Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes and non-controlling interest * Fixed charges as above Non-controlling interest in earnings of Valencia - Interest capitalized Earnings Available for Fixed Charges ** Ratio of Earnings to Fixed Charges * The presentation of non-controlling interest in earnings of Valencia was changed effective January 1, 2009 in accordance with an amendment to GAAP.The 2008 presentation has been changed to be consistent with 2009.There is no impact on periods prior to 2008. ** The shortfall in the earnings available for fixed charges to achieve a ratio of earnings to fixed charges of 1.00 amounted to $83.3 million for the year December 31, 2008.
